DETAILED ACTION
This Office Action is in response to Applicant’s initial filing submission on 1/25/2022. Claims 3-6 are cancelled, claims 1, and 15 are amended, and claims 8 – 14 are withdrawn post restriction election. As such claims 1, 2, 7 and 15 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR2019/005899, filed on 5/25/2019.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections raised in the previous office action have been considered but are moot because the new ground of rejection does not rely on the combination of references that are currently applied. Please see prior art section below for more detail including updated citations and obviousness rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Isobe et al. (US20110093272A1)(hereinafter "Isobe"), Eagleman (US20180233163A1).

Eagleman was applied in the previous Office Action.
each emotion are finally output as a speech message of one sentence.", and Par. 0065:" Data stored in speech synthesis data storage device 305 is used by speech data synthesizer 303 to generate speech synthesis data. That is, speech synthesis data storage device 305 supplies data for speech synthesis and parameters to speech data synthesizer 303.”).
generate a speech corresponding to the text by using a TTS engine corresponding to the determined speech style among the plurality of TTS engines, and (Isobe, Par. 0014:” In still another preferred embodiment of the present invention, the speech synthesis data storage device may additionally store a parameter for setting, for each emotion class, the characteristics of a speech pattern for each user of the plural communication terminals, and the speech data synthesizer may adjust the synthesized speech data based on the parameter [style]. In the present embodiment, because speech data is adjusted by using a parameter depending on a type of emotion stored for each user, speech data that matches the characteristics of the speech pattern of a user are generated. Therefore, it is possible to generate a speech message that reflects the individual characteristics of voice of a user who is a transmitter.”).
output the generated speech, (Isobe, Par. 0064:” The pieces of speech data synthesized respectively by each emotion are finally output as a speech message of one sentence.").
wherein the processor is further configured to: extract an attribute keyword from the image data, wherein the attribute keyword indicates a type of a medium including the text, text message from transmitter-receiver 301, text analyzer 302 extracts, from a character or a character string  and an attached image, emotion information indicating the emotion of the contents of the text [attribute], to determine, by inference, an emotion class based on the extracted emotion information.”).
select a speech style having an attribute keyword which is most similar to the extracted attribute keyword. (Isobe, Par. [0039] The text analyzer then outputs, to speech data synthesizer 303, information indicating the determined [style] emotion class together with text data to be speech-synthesized.”).
Isobe fails to explicitly disclose, however, Eagleman teaches a processor configured to: obtain image data containing a text (Eagleman, Par. 0049:” In one variant, the input information includes information related to a user's surroundings and/or the surroundings of a system component [e.g., sensor], such as information associated with nearby objects and/or people [e.g., wherein Block S110 includes extracting information, such as text, semantic meaning, conceptual information, and/or any other suitable information, from the input information]. In a first example of this variant, the system includes an image sensor [e.g., camera], and the text input includes text recognized in images captured by the image sensor [e.g., automatically detected, such as by performing image segmentation, optical character recognition, etc.], and/or other extracted information [e.g., conceptual information] includes information discerned from the images [e.g., as described above].”).
determine a speech style corresponding to the text. (Eagleman, Par. 0055:” In one variation, Block S120 can include implementing a text-to-speech [TTS] engine that extracts a set of acoustic components [e.g., a closed set of acoustic components] from the TTS engine can implement a synthesizer that converts language text into speech and/or renders symbolic linguistic representations [e.g., phonetic transcriptions, phonemic transcriptions, morphological transcriptions, etc.] into speech components without generating sound. The acoustic components can include phonemes [or sounds at the resolution of phonemes], or finer-time-scale acoustic components used to construct phonemes. As such, the acoustic components can be phonemes, sub-phoneme components, and/or super-phoneme assemblies, and can include aspects of tone, stress, or any other suitable phoneme feature.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Isobe in view of Eagleman to obtain image data containing a text, determine a speech style corresponding to the text, in order to allow a user to haptically receive communications originating in a textual format, as evidence by Eagleman (See Par. 0019).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  Isobe, and Eagleman as applied to claim 1, and in further view of Pollet (US20160093289A1) (hereinafter " Pollet").
Pollet was applied in the previous Office Action
Regarding claim 2, Isobe and Eagleman fail to explicitly disclose, however, Pollet teaches wherein each of the plurality of TTS engines includes at least one speech style feature, and (Pollet, Par. 0016:” The conventional approach to enabling a concatenative TTS system to render input text as speech in any one of multiple speech styles involves creating, for each adequate number of speech segments to allow for high-quality synthesis....”).
wherein the speech style feature includes at least one of a tone, a pitch, a speed, an accent, a speech volume, or a pronunciation (Pollet, Par. 0015:” Some embodiments are directed to multi-style synthesis techniques for rendering text as speech in any one multiple different styles. For example, text may be rendered as speech having a style that expresses an emotion, non-limiting examples of which include happiness, excitement, hesitation, anger, sadness, and nervousness. As another example, text may be rendered as speech having a style of speech spoken for a broadcast [e.g., newscast speech, sports commentary speech, speech during a debate, etc.]. As yet another example, text may be rendered as speech having a style of speech spoken in a dialogue among two or more people [e.g., speech from a conversation among friends, speech from an interview, etc.]. As yet another example, text may be rendered as speech having a style of speech spoken by a reader reading content aloud. As yet another example, text may be rendered as speech having a particular dialect or accent. As yet another example, text may be rendered as speech spoken by a particular type of speaker [e.g., a child/adult/elderly male or female speaker]. suitable style.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Isobe, Eagleman in view of Pollet to wherein each of the plurality of TTS engines includes at least one speech style feature, and wherein the speech style feature includes at least one of a tone, a pitch, a speed, an accent, a speech volume, or a pronunciation, in order to render input text as speech via concatenative synthesis, as evidence by Pollet (see par 0013).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over  Isobe, and Eagleman   as applied to claim 1, and in further view of Chen  (US20140025382A1).

Chen was applied in the previous Office Action
Regarding claim 7, Isobe and Eagleman fail to explicitly disclose, however, Chen teaches wherein at least one of the plurality of TTS engines is learned using a machine learning algorithm or a deep learning algorithm. (Chen, Par. 0019:”In an embodiment a text to speech method is provided, the method comprising:”, and Par. 0020:”receiving input text”, and Par. 0021:”dividing said inputted text into a sequence of acoustic units;”, Par. 0022:”converting said sequence of acoustic units to a sequence of speech vectors using an acoustic model, wherein said model has a plurality of model parameters describing probability distributions which relate an acoustic unit to a speech vector; and”, and Par. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Isobe, and Eagleman in view of Chen to wherein at least one of the plurality of TTS engines is learned using a machine learning algorithm or a deep learning algorithm, in order to improve training transformation since the number of patterns which need to be learnt is reduced, as evidence by Chen (See Par. 0119).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Bakis et al (U.S. Patent Application Number: US20050096909A1) teaches (Par. 0005) “a method which includes identifying text to convert to speech, selecting a speech style sheet from a set of available speech style sheets, the speech style sheet defining 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/HUYEN X VO/Primary Examiner, Art Unit 2656